ON APPLICATION FOR REHEARING
No. 2165.
OPINION
By THE COURT:
This is an application for a rehearing in which we find nothing presented which had not previously been considered. The appellant is merely asking whether the type of the structure or the use to which it was put, shall be the determining factor in interpreting §11663-1 GC. We think this question was answered on page 4 of our opinion wherein we held that when the character of the building was not apparent from its construction, other factors may be considered in determining the question.
The application will be denied.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.